Citation Nr: 0025294	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia to 
include due to aggravation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified active military service from 
November 1953 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In July 1997, the veteran submitted evidence to reopen his 
claim for service connection for schizophrenia to include due 
to aggravation.  By rating decision in February 1998, the RO 
found that no new and material evidence had been submitted to 
reopen the claim.  In May 1999, the Board remanded the claim 
to the RO for additional development and the claim has 
returned for adjudication.  It is unclear from a review of 
the claims folder whether the RO complied with the 
instructions in paragraph # 1 of the May 1999 Board remand.  

In relevant part, paragraph # 1 reflects: 

The RO should obtain the names and addresses of all 
medical care providers who treated the veteran for 
his psychiatric disorder since December 1997, to 
include recent VA treatment records.   

In July 1999, the veteran's representative responded that the 
veteran did not have records from the Social Security 
Administration or any other source.  The locations of the VA 
facilities where the veteran has received treatment are in 
[VA] files.  

The May 2000 supplemental statement of the case (SSOC) 
reflects that medical reports from the Social Security 
Administration consisted mainly of VA Medical Center 
treatment records and the report of a private psychological 
evaluation, all received in November 1999.  The SSOC also 
reflects that an additional copy of the VA Medical Center 
treatment records was received in January 2000, but not 
retained due to duplicate information.  In particular, the 
Board observes that recent additions to the claims file 
include VA outpatient treatment records for the period 
December 1985 to December 1995, as well as a February 1996 
Bureau of Disability Adjudication Psychological Evaluation 
that includes employer statements.  This set of records bear 
the veteran's social security number.  However, there are 
other VA clinical records attached to the Bureau of 
Disability report which do not belong to our veteran, as 
reflected by the social security number and the date of 
birth.  In light of these facts and the possibility that the 
VA clinicals received in January 2000 may not only have been 
the veteran's recent VA clinical records, but also material 
to the outcome of his appeal, the Board is obligated to 
return the claim to the agency of original jurisdiction for 
clarification and/ or development.  See 38 C.F.R. § 19.9 
(1999).  

The Board observes that the legal precedent governing the 
reopening of final claims recently changed as reflected in 
Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  In 
that regard, the evaluation of whether the veteran has 
presented new and material evidence is limited to a 
consideration of 38 C.F.R. § 3.156 (1999) and the analysis as 
set out in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should obtain all VA 
psychiatric treatment records for the 
period from December 1997 to the 
present.  These records should be 
associated with the claims file.  If 
the search for these records produce a 
negative result, documentation from 
that facility, to that effect, should 
be placed in the claims file.  

2. Following the completion of # 1, the 
RO should make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran has submitted new and material 
evidence to reopen his claim for 
service connection for schizophrenia 
to include due to aggravation in light 
of 38 C.F.R. § 3.156(a) and Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  
Based on this determination, and if 
appropriate, the RO should accomplish 
any further indicated development.  

3. If the determination remains adverse 
to the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




